This matter coming on for review upon the certification of the judges of the Court of Appeals of the Eighth District, having found that their judgment affirming the judgment of the municipal court is in conflict with the judgment on the same question rendered by the Court of Appeals of Mahoning county in the case of Metropolitan Life Ins. Co. v. King, reported in 34 Ohio Law Reporter, 370, was argued by counsel and submitted to the court; upon consideration thereof, it is ordered and adjudged by this court that the judgment of the Court of Appeals of the Eighth District be and the same hereby is affirmed (two judges not participating, three judges for reversal and two judges for affirmance), there being an insufficient number of judges concurring to reverse said judgment, and no declaration of law can be made.
Judgment affirmed.
STEPHENSON and MATTHIAS, JJ., concur.
  WEYGANDT, C.J., and KINKADE, J., not participating. *Page 599